Title: To James Madison from George Davis, 28 December 1803
From: Davis, George
To: Madison, James



Sir,
Tunis December 28th. 1803.
My unpleasant communication of the 17th. ultimo, (which was forwarded via Marseilles, Leghorn, and Malaga) announcing the loss of the U. States Frigate Philadelphia—I trust has been recd. This unfortunate event, has given not only the Bashaw; but all Barbary, an influence over us, which no other possible circumstance could have produced; the little National consequence, we possessed with this Regency, is already materially effected by our recent misfortune. On the 14th. instant, I was called to Bardo, by the Sapatapa, who demanded an answer to the Bey’s letter, directed to Commodore Morris—(a Copy of which I have the honor to enclose you). I informed him that no reply was yet received, and that it was not time to expect one. He observed, that his Master would wait no longer, as he was resolved to know whether we were in a state of peace or War. I told him that no doubt could, or ought to exist in the breast of His Excellency, of our good will & friendship towards him. “We should be better satisfied to hear that, from Your Government, accompanied with such proofs as We expect.” I answered, that on such a question, I was not authorized, even to have an opinion. “Good words cost You nothing; however, we expect that no longer delay will be made by the Commodore; or does he intend to wait for more Corsairs, in order to decide the war commenced by Your Embrolione? It would be a different game from that You have played with Tripoly—and the loss of one frigate with us, could only be repaired by a Regalia of three.” Then turning to one of his Agents, he contemptuously observed in Arabic. “The Americans are now like the ground. El Mericken kef el trap.” To these observations no reply was made—he concluded his audience by requesting my medical assistance, for a Chronic complaint, under which he has laboured many years.
The affairs of Spain, will be arranged, as His Excellency the Bey, may think proper to dictate. The U States, will be their Successor in difficulties; and Denmark, must follow us. Such is the order of the day.
A Cargo of Plank, part of the Swedish Regalia, arrived on the 23d. instant. The Spanish Xebecs, are nearly finished—and the Bey, will probably succeed in his demand on the Bashaw of Tripoly, for the Philadelphia—he offers two small Corsairs in lieu.
I am honoured with a communication from Tobias Lear Esq. informing me, of his having entered upon the functions of his office, as Consul General for Algiers—enclosing me different extracts from his orders, shewing the relation the other Consulates have with respect to him; and the desire of Government to change the Mediterranean passports—giving me discretionary powers with respect to the Demoiselle Anne Porcile de L’Isle de St. Pierre; and authorizing me to obtain, on the Credit of the U. States, the Sum of ten thousand dollars, for the relief of the immediate necessities of our officers and Men, at Tripoly. As also an official communication from Commodore Preble, declaring the port of Tripoly, in a state of Blockade, directing the same “to be made known to the Govt. of Tunis, as well as the Consuls and Agents of Neutral powers.”
I have the honor to enclose You a Copy of my last to Capt. Bainbridge at Tripoly, which will fully inform You, how far I have acted, on the orders of Consul Lear. His Excy. the Bey, as well as the Christian Consuls, and Agents, have been Officially informed of the Blockade of Tripoly, by the U. States Ships of War. And have also obtain’d two years, instead of Nineteen months, for the change of Our passports—(to wit) from 1st. of January 1804, to 1st. January 1806, inclusive. With profound Respect and Consideration, I have the honor to be, Sir, Your Most Obedt. Servt.
George Davis
 

   
   RC and enclosure (DNA: RG 59, CD, Tunis, vol. 2, pt. 2). RC marked “Duplicate”; docketed by Wagner. For surviving enclosure, see n. 5.



   
   Davis probably enclosed a copy of Hammuda Bey to Morris, 14 Sept. 1803 (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:43), in which the bey repeated his rejection of Cathcart as consul, noted that Davis had been left to serve as consul only until the U.S. government appointed another, and asked whether that had been done.



   
   Imbroglione: meddler, troublemaker. The Sahib-at-Taba referred to James Leander Cathcart, former U.S. consul at Tripoli, who was blamed for the war between that regency and the U.S. (see Davis to JM, 13 Sept. 1803 [PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:408–18]).



   
   Davis had been surgeon on the Enterprize before being named acting consul at Tunis (Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:21, 106).



   
   For Davis’s difficulties with the ransom for Maria Anna Porcile, see Davis to JM, 3 July 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:142–43).



   
   The enclosure is a copy of Davis to Bainbridge, 20 Dec. 1803 (4 pp.; docketed by Wagner), recapitulating the contents of his 30 Nov. 1803 letter, reporting that he had just received Lear’s authorization to offer substantial aid to the crew of the Philadelphia, enclosing the two bills of exchange he had been able to negotiate so far, detailing the other financial arrangements he was planning to make, and authorizing Bainbridge to purchase clothing for the men and officers. He asked what Nissen or Beaussier had done, noted that he had forwarded Bainbridge’s correspondence, and promised that he would keep Bainbridge informed “of all home news.”


